Citation Nr: 0714774	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-34 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Whether a timely notice of disagreement was filed as to a 
November 1, 2001, rating decision that assigned a 60 percent 
rating for service-connected hearing loss.  

2.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 80 percent disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of May 2005 and October 2005 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In September 2006, the veteran testified during a Travel 
Board hearing before the undersigned Veterans Law Judge.  In 
October 2006, the Board received additional argument and 
evidence from the veteran.  The additional evidence was 
duplicative of evidence previously considered.  The Board 
accepts this additional argument and evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.800 (2006).

(The decision below addresses the issue of whether a timely 
notice of disagreement was filed as to a November 1, 2001, 
rating decision in which the veteran's disability rating for 
service-connected hearing loss was increased from 40 percent 
to 60 percent.  Consideration of the remaining issues on 
appeal is deferred pending completion of the development 
sought in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  In a November 1, 2001, rating decision, the RO increased 
the veteran's disability rating for hearing loss from 40 
percent to 60 percent, effective May 3, 2001, and continued 
the veteran's disability rating for tinnitus at 10 percent.  

2.  Notice of the RO's November 1, 2001, decision was mailed 
to the veteran on November 26, 2001.  

3.  Communications from the veteran to the RO, received in 
April 2002 and September 2002, reflect the veteran's 
dissatisfaction with VA's methods for testing speech 
recognition/discrimination; a desire to contest the 60-
percent rating was not set forth.  

4.  A written communication from the veteran's representative 
expressing disagreement with the RO's November 1, 2001, 
rating decision and the 60 percent rating assigned for 
service-connected hearing loss, was received by the RO on 
May 9, 2005.  


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement with 
the November 1, 2001, rating decision that assigned a 60-
percent rating for service-connected hearing loss.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.301, 20.302, 20.305, 20.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A notice of disagreement must express disagreement with a 
determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of notice of the RO decision.  See 38 C.F.R. 
§§ 20.201, 20.302; Gallegos v. Principi, 283 F. 3d 1309 (Fed. 
Cir. 2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task); Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).  A notice of 
disagreement may be filed by the claimant or his authorized 
representative.  

In the November 1, 2001, rating decision, the RO increased 
the veteran's disability rating for hearing loss from 40 
percent to 60 percent, and continued to rate the veteran's 
service-connected tinnitus as 10 percent disabling.  Notice 
of the RO's November 1, 2001, rating decision was mailed to 
the veteran on November 26, 2001.  

In April 2002, the veteran submitted a letter to the RO in 
which he described the extent of his hearing disability; in 
particular, examples of everyday situations in which he 
experienced problems with his hearing.  In addition, the 
veteran emphasized in his letter the following: 

My point is that I know you have to have a 
standard test to use as a rating standard, 
but the current method doesn't reflect the 
hearing ability of the subjects in their real 
lives.  One simple change would make this 
hearing discrimination test more realistic[.]  
I suggest putting some background noise in 
the subjects' ears while the words are being 
pronounced-the noise of a busy restaurant, 
or the noise of a car going down the highway 
at 70 MPH with trucks passing, or some other 
noise common to our everyday lives.  

If you have read this far, thank you for your 
time and your attention.  

I hope the next time I take one of these rate 
adjustment tests they will have been changed 
to be more realistic to the way we veterans 
hear in our daily lives.  

In a subsequent September 2002 Report of Contact (VA Form 
119), submitted by the veteran's representative to the RO, 
the veteran clarified the intent of his April 2002 letter.  
As per the VA Form 119, it was noted as follows: 

[The veteran] states that in his letter, he 
addressed the procedures used to perform the 
standard VA hearing test administered to 
veterans.  He feels that the test does not 
reflect the hearing ability of the subjects 
in their real lives, and to make the test 
more realistic he suggests putting some 
background noise in the subjects['] ears 
during the exam.  [The veteran] thinks the VA 
should give more weight to audio evaluation 
rather than to closed room tests.  

During his September 2006 hearing before the undersigned, the 
veteran noted that his April 2002 letter and the 
clarification of his letter in September 2002 were 
disagreements with the way his VA audiology test had been 
conducted; thus, he was disagreeing with the November 1, 
2001, rating decision and the rating assigned for his 
service-connected hearing loss.  

In this case, the Board notes that in neither the April 2002 
letter nor the September 2002 Report of Contact, did the 
veteran state that he was disagreeing with the November 1, 
2001, rating decision or with the rating assigned for his 
service-connected hearing loss.  Furthermore, in neither of 
the communications did the veteran reference the terminology 
"notice of disagreement," "denial," or other appropriate 
language that would have indicated to the RO that the veteran 
did in fact wish to appeal the November 1, 2001, rating 
decision and the rating assigned for his service-connected 
hearing loss.  Notwithstanding the veteran's contentions, his 
disagreement with the way his VA audiology test was conducted 
does not equate to a disagreement with the November 1, 2001, 
rating decision and the rating assigned for his service-
connected hearing loss.  A notice of disagreement must 
express disagreement with a determination of the agency of 
original jurisdiction and express a desire to contest the 
result.  38 C.F.R. § 20.201; Gallegos, 16 Vet. App. at 551.  

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 19.26 and § 19.27.  See 71 Fed. 
Reg. 56,868-56,872 (Sept. 28, 2006).  The amended regulation 
is intended to clarify the actions an RO must take to 
determine whether an ambiguous written communication from a 
claimant is intended to be a notice of disagreement with an 
adverse claims decision.  The amendment applies to pending 
appeals in which a (timely) notice of disagreement was filed 
on or after October 30, 2006.  As noted above, the 
communications in question from the veteran were received by 
the RO in April 2002 and September 2002.  Even assuming, 
arguendo, that the amended regulation was applicable to the 
veteran's appeal, the Board simply does not find any 
ambiguity in the veteran's April 2002 or September 2002 
written communications that would give cause for the RO to 
contact the veteran and request clarification as to his 
intent.  As noted above, the veteran's communications simply 
criticized VA's testing methods for evaluating speech 
recognition and otherwise fail to express disagreement with 
the 60 percent rating assigned for hearing loss in the 
November 1, 2001, rating decision.  

The next communication received by the RO in this matter was 
a written communication from the veteran's representative in 
May 2005.  In that communication, the representative 
indicated that the veteran had submitted a letter to the RO 
in which the veteran clearly expressed his disagreement with 
the November 1, 2001, rating decision.  The Board interprets 
the May 2005 written communication as expressing a desire to 
contest the result of the November 1, 2001, rating decision 
and the 60 percent rating assigned for hearing loss.  
However, the representative's May 2005 written communication 
was not submitted to the RO within one year of November 26, 
2001, the date of mailing of the notice of the November 1, 
2001, rating decision.  

Therefore, the Board does not find that either the April 2002 
or September 2002 written communications from the veteran 
meet the legal definition of a notice of disagreement with 
respect to the November 1, 2001, rating decision and the 60 
percent rating assigned for hearing loss.  Furthermore, there 
is no subsequent written communication within one year of the 
date of notice of the November 1, 2001, decision that could 
be interpreted as a notice of disagreement.  Therefore, a 
timely notice of disagreement was not submitted with the 
November 1, 2001, rating decision and the 60 percent rating 
assigned for hearing loss; thus, the claim is denied.   

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, as noted above, the veteran's sole argument with 
respect to his claim is that written communications submitted 
to the RO in April 2002 and September 2002 should be accepted 
as notice of disagreements to the November 1, 2001, rating 
decision and the assignment of a 60 percent rating for 
hearing loss.  The Board notes that in a September 2005 
statement of the case, the RO provided the veteran with the 
governing regulation defining a notice of disagreement, 
38 C.F.R. § 20.201 (2006).  The RO also discussed why it had 
not considered either of the veteran's written communications 
in April 2002 or September 2002 as a notice of disagreement.  
The veteran has been given an opportunity to submit 
additional evidence and argument with respect to his claim.  
He has testified on this issue before the undersigned in 
September 2006.  Therefore, under these facts, the Board 
finds that any additional duty to notify and assist the 
veteran with respect to his claim is not warranted.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  


ORDER

A notice of disagreement with the November 1, 2001, rating 
decision that assigned a 60-percent rating for service-
connected hearing loss was not timely filed; the appeal as to 
this issue is denied.  


REMAND

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  See 38 C.F.R. § 4.85(a) 
(2006).  Ordinarily, results from the puretone audiometry 
test are considered together with speech discrimination test 
results to arrive at a disability rating.  38 C.F.R. 
§ 4.85(b) (2006).  This is done by obtaining the speech 
discrimination result and the average of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz for each ear, 
and by using tables provided in the regulatory provisions 
governing hearing loss ratings.  38 C.F.R. § 4.85(c)(d)(e) 
(2006).  Pursuant to 38 C.F.R. § 4.86(a) (2006), when the 
puretone threshold at 1000, 2000, 3000, and at 4000 Hertz is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  (The Board notes that "Table VIa" as noted in 
38 C.F.R. § 4.86(a) is actually labeled "Table VIA.")  

The relevant evidence in connection with the veteran's claim 
for a higher rating for hearing loss reflects VA audiological 
testing in May 2005 and February 2006, in addition to a VA 
compensation and pension (C&P) examination in June 2005.  In 
light of the clinical findings (puretone thresholds and 
speech recognition scores) associated with the May 2005 and 
February 2006 examinations, the veteran would appear to 
warrant a rating greater than 80 percent for his service-
connected hearing loss under the tables noted above governing 
hearing loss ratings.  38 C.F.R. § 4.85(c)(d)(e).   

In this case, however, as reflected in the June 2006 
statement of the case, the RO has continued to rate the 
veteran's hearing loss as 80 percent disabling on the basis 
that the results of speech recognition testing performed in 
May 2005 and February 2006 were based not on the use of the 
controlled speech discrimination test (Maryland CNC), but 
instead on that of the CNC W-22 speech discrimination test.  
In reviewing the May 2005 and February 2006 VA audiology 
tests, the Board notes that the reports of examination do not 
identify whether the Maryland CNC or CNC W-22 was used to 
measure the veteran's speech recognition.  Thus, the Board 
finds that it is without a sufficient basis in the record by 
which to make a determination as to whether the results of 
speech recognition testing in May 2005 and February 2006 are 
suitable evidence for determining the level of impairment of 
the veteran's service-connected hearing loss.  See e.g., 
Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that neither 
the Board nor the RO may interpret graphical representations 
of audiometric data).  

In light of this fact, a remand is required to have a 
qualified VA audiologist supplement the record with an 
opinion regarding the speech recognition testing performed in 
May 2005 and February 2006, and whether such testing was 
conducted using the Maryland CNC.  

Likewise, the Board notes that the February 2006 VA audiology 
test reflects a worsening of the veteran's hearing in both 
the right ear and left ear at the 3000 Hertz (Hz) frequency, 
as compared to test results at 3000 Hz recorded during the 
June 2005 VA C&P examination.  Given the apparent worsening 
of the veteran's hearing loss at 3000 Hertz suggested by the 
most recent test, the Board finds that another examination 
would be helpful to ascertain the veteran's current level of 
impairment.  Therefore, the Board will remand the veteran's 
claim so that another audiological examination can be 
obtained.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  

Additionally, because any increase in the disability rating 
for the veteran's service-connected hearing loss could affect 
his claim for a TDIU, the Board finds that the claim for an 
increased rating for hearing loss is inextricably intertwined 
with the claim on appeal for a TDIU.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  As resolution of the claim for an increased 
rating for hearing loss could well impact the claim on appeal 
for a TDIU rating, the issues should be considered together.  
Hence, it follows that, any Board action on the TDIU claim 
would, at this juncture, be premature.

Furthermore, the record does not reflect any medical opinion 
as to whether the veteran's service-connected disabilities 
(hearing loss and tinnitus) combine to render him 
unemployable.  Under these circumstances, the Board finds 
that a well-reasoned, well-supported medical opinion from an 
audiologist or other qualified medical professional, 
addressing the question of whether the veteran's service-
connected disabilities combine to render him unemployable is 
needed to fairly resolve the claim for a TDIU on appeal.  See 
38 U.S.C.A. § 5103A(d); see also Friscia v. Brown, 7 Vet. 
App. 294 (1994) (the Board has a duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work).  Such opinion should be based, 
in part, upon consideration of the veteran's documented 
history and assertions, to include that medical evidence 
associated with the record.  

Under these circumstances, the veteran should be scheduled to 
undergo a VA audiological examination at an appropriate VA 
medical facility.  The Board emphasizes to the veteran that 
failure to report to the scheduled examination, without good 
cause, could result in a denial of the remaining claims on 
appeal.  See 38 C.F.R. § 3.655(b) (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, any other development and/or notification 
action deemed warranted by the VCAA should be undertaken 
prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  A letter should be sent to the 
veteran and his representative requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable any additional 
evidence not currently of record to be 
obtained pertaining to the veteran's 
claims for a higher rating for hearing 
loss and for a TDIU.  The veteran should 
be invited to submit all pertinent 
evidence in his possession with respect 
to the claim (not previously submitted), 
and explain the type of evidence that is 
his ultimate responsibility to submit.  

2.  After associating with the claims 
file all available records and/or 
responses received, the veteran should be 
afforded a VA audiological examination to 
evaluate the current severity of his 
hearing loss.  The claims folder should 
be made available to the examiner for 
review.  The evaluation should include a 
controlled speech recognition test 
(Maryland CNC) as well as a puretone 
audiometry test as required by 38 C.F.R. 
§ 4.85(a).  Furthermore, the examiner 
must be asked to identify the type of 
speech recognition testing performed 
during the May 2005 and February 2006 VA 
audiology examinations (e.g., Maryland 
CNC, CNC W-22, etc.).  

Additionally, the examiner should elicit 
from the veteran and record for clinical 
purposes a full work and educational 
history.  Following the above-requested 
evaluation of the veteran and review of 
the claims file, the examiner should 
offer an opinion as to whether it is at 
least as likely as not  (i.e., there is 
at least a 50 percent probability) that 
the veteran's service-connected hearing 
loss and tinnitus combine to preclude 
substantially gainful employment that is 
consistent with the veteran's education 
and occupational experience.  

All examination results, along with the 
complete rationale for any opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After undertaking any other 
development deemed appropriate, the 
claims remaining on appeal should 
readjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


